Citation Nr: 1737004	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In the December 2011 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for right ear hearing loss.  However, although the RO reopened the claim, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for right ear hearing loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An unappealed March 1972 rating decision denied entitlement to service connection for right ear hearing loss. 

2.  New evidence received since the March 1972 rating decision related to an unestablished fact necessary to substantiate the claim for entitlement to service connection for right ear hearing loss.

3.  Resolving reasonable doubt in the Veteran's favor, his right ear hearing loss is related to in-service noise exposure.

4.  Resolving reasonable doubt in the Veteran's favor, his tinnitus is related to in-service noise exposure.



CONCLUSIONS OF LAW

1.  The March 1972 decision that denied the claim for entitlement to service connection for right ear hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Since the March 1972 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for right ear hearing loss have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II.  Merits of the New and Material Evidence Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c).  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final rating decision in March 1972, whereby the RO denied service connection for right ear hearing loss, the evidence consisted of the Veteran's service treatment records.  The Veteran asserted that he experienced deafness in his right ear due to a severe gun blast and motor blast.  See January 1972 Application for Compensation or Pension.  A June 1967 induction examination and a January 1971 separation examination revealed normal hearing for VA purposes in both ears.  

The additional evidence presented since the final denial in March 1972 includes military service personnel records; three private audiograms dated in June 2008, December 2009, and November 2010; a September 2011 VA audiological examination; a private etiology opinion from Dr. M. K. dated in November 2013; and lay statements from the Veteran and his wife in support of his claims.  The audiograms conducted show the Veteran suffers from a hearing disability in his right ear.  Further, Dr. M. K. opined that the Veteran's right ear hearing loss was most likely a result of noise exposure during service in Vietnam.  The Board concludes that this evidence is new and material because it was not of record at the time of the last final rating decision in March 1972 and it raises a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for right ear hearing loss.  

III.  Merits of the Service Connection Claims

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his right ear hearing loss and tinnitus are the result of noise exposure during active military service.  Specifically, the Veteran contends he was exposed to acoustic trauma, to include machine gun fire, small arms fire, tank fire, and explosions, while serving in combat in Vietnam.  Further, he asserts he was exposed to turbine engines and other high frequency noises while working on airplanes.  He reported experiencing ringing in his ears and right ear hearing problems since service. 

Turning to the evidence of record, the Veteran's service personnel records reflect that he served in Vietnam from July 1969 to July 1970.  He is the recipient of the Vietnam Service Medal and Combat Infantryman Badge.  Records also reflect that his military occupational specialty (MOS) was an aircraft engine mechanic.  At the outset, the Board concedes noise exposure due to the Veteran's combat service and MOS, which are both consistent with acoustic trauma.

As mentioned above, the Veteran filed a claim for entitlement to service connection for right ear hearing loss in January 1971.  As the Veteran's service treatment records were silent for any complaints, treatment, or diagnosis of hearing-related problems and the Veteran had not submitted any evidence proving he suffered from a right ear hearing disability at that time, the RO denied his claim.

Private audiological examinations conducted in connection with an employer's hearing conservation program were performed in June 2008, December 2009, and November 2010.  The Veteran consistently exhibited moderately severe hearing loss at some high frequencies for his right ear and hearing within normal range for his left ear on all examinations.  

The Veteran was afforded a VA audiological examination in September 2011.  The VA examiner diagnosed sensorineural hearing loss of the right ear and noted normal hearing in the left ear.  She opined that the Veteran's right ear hearing loss was less likely than not caused by or a result of an event in military service because the audiogram on his January 1971 separation examination was within normal limits bilaterally.  Further, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure because the Veteran had normal hearing bilaterally on his separation examination, service records were silent for any complaints, diagnoses, or treatment for tinnitus, and the first documented complaint of tinnitus was in the submission of the current claim.

In a November 2013 statement, the Veteran's wife reported that the Veteran had told her he had been exposed to loud noises in service, particularly in Vietnam, and was not provided hearing protection as a combat infantryman.  She stated that after service, in 1971, the Veteran failed a hearing test in connection with a job application.  She was confused as to how the Veteran could pass a hearing test upon separation from service and then fail a civilian hearing test shortly after.  The Veteran's wife further reported that the Veteran needed to listen to the radio at night to fall asleep, as it would drown out the ringing in his ears. 

In a November 2013 statement, the Veteran reported the detonation of an explosive device at the rear of his vehicle in Vietnam and stated that he experienced hearing damage at the time, but did not report it because of the situation.  He noted that the ringing in his ears began at this time and has continued since.  The Veteran stated that at the time of his separation examination, he reported that his hearing did not feel right; however this was not addressed by the examiner. 

In a November 2013 private audiological examination, Dr. M. K. noted the Veteran's reports of noise exposure while serving in Vietnam.  An audiogram revealed hearing loss limited mainly to high frequencies; specifically, hearing loss in the right ear at 4000 Hertz and 8000 Hertz.  Dr. M. K. noted that these findings were suggestive of noise-induced hearing loss.  He opined that it was most likely that the Veteran's hearing loss was the result of noise exposure while serving in Vietnam and it was very likely that his tinnitus was secondary to his hearing loss.

The record contains both positive and negative evidence regarding the etiology of the Veteran's current right ear hearing loss and tinnitus.  The September 2011 VA examiner provided a negative nexus opinion between the Veteran's right ear hearing loss with tinnitus and service.  The examiner supported her opinion by citing the Veteran's January 1971 separation examination showing normal hearing and pointing to the lack of complaints of tinnitus in service treatment records and post-service treatment records.

In contrast, the private audiologist, Dr. M. K. provided a positive nexus opinion between the Veteran's right ear hearing loss with tinnitus and service in a November 2013 letter.  The opinion was supported by findings that the hearing loss configuration, hearing loss noted in the higher frequencies, was consistent with noise exposure and it was most likely related to his combat service in Vietnam.  Further, he found that the Veteran's tinnitus was very likely secondary to his hearing loss.

The Board finds that Dr. M. K.'s medical opinion merits more weight than the medical opinion of the September 2011 VA examiner.  The VA examiner's negative opinion is based solely on the lack of documented hearing loss during the Veteran's January 1971 separation examination.  The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Even when there is no evidence of a veteran's hearing disability until many years after separation from service, the evidence can sufficiently demonstrate a medical relationship between a veteran's in-service exposure to loud noise and his or her current hearing-loss disability.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Further, the Veteran asserts he was exposed to acoustic trauma both as an aircraft engine mechanic and while serving in combat in Vietnam.  The Board finds that the Veteran is competent to report experiencing in-service injuries and resultant diminished hearing and additional auditory pathology in the form of tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the Veteran's combat service in Vietnam; his MOS as an aircraft engine mechanic; his current diagnosis of hearing loss and tinnitus; the well-reasoned positive nexus opinion from Dr. M. K; the credible statements from the Veteran and his wife; and resolving all doubt in the Veteran's favor, the Board finds that service connection for right ear hearing loss and tinnitus is warranted.

Resolving reasonable doubt in favor of the Veteran, the claims of entitlement of service connection for right ear hearing loss and tinnitus are granted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for right ear hearing loss is reopened.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


